Case 1:21-cv-23024-RNS Document 1 Entered on FLSD Docket 08/19/2021 Page 1 of 6




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                               Case No:



  KIMBERLY HUDGE,

       Plaintiff,

  v.

  RACETRAC PETROLEUM, INC.,

     Defendant.
  _____________________________________/

                                      NOTICE OF REMOVAL

         Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Defendant RACETRAC PETROLEUM,

 INC. (“RaceTrac”) hereby removes to this Court the action filed against it in the Circuit Court of

 the Eleventh Judicial Circuit, in and for Miami-Dade County, Florida, Case No. 21-4697CA-01.

 As grounds for removal of this action to the United States Court for the Southern District of

 Florida, Miami Division, RaceTrac states as follows:

                           INTRODUCTION/FACTUAL BACKGROUND

         1.         This Complaint arises from the Plaintiff, KIMBERLY HUDGE, allegedly ingesting

 disinfectant from a tea dispenser at RaceTrac’s gas station located at 14201 NW 57th Ave., Opa-

 locka, Florida, 33054. Plaintiff claims that she poured herself several samples of tea, but none of

 the samples tasted sweet. When she reported this issue to the manager, she was allegedly informed

 that the tea machine was being cleaned and she had ingested disinfectant. [Ex. “1”, Compl. at ¶

 8.] Plaintiff alleges that she sustained loss of organ function from the incident. [Id. at ¶ 9.]
Case 1:21-cv-23024-RNS Document 1 Entered on FLSD Docket 08/19/2021 Page 2 of 6




          2.    As a result, Plaintiff filed a Complaint for premises liability in the Circuit Court of

 the Eleventh Judicial Circuit, in and for Miami-Dade County, Florida. Pursuant to 28 U.S.C. §

 1446(a), a copy of all process, pleadings, and orders in the Circuit Court file for Case No. 21-4697CA-

 01 are attached hereto as Exhibit “1”.

                                   GROUNDS FOR REMOVAL

          3.    Removal is proper in this case based on diversity jurisdiction. A District Court’s

 diversity jurisdiction may be invoked where there is complete diversity between the parties at

 interest properly joined and served and where the matter in controversy exceeds $75,000.00. Both

 requirements are met in this case. See 28 U.S.C. § 1441.

          4.    In order to determine diversity jurisdiction, this Court should look to the “totality

 of the evidence.” Jones v. Law Firm of Hill and Ponton, 141 F. Supp. 2d 1349, 1355 (M.D. Fla.

 2001).

                            DIVERSITY OF CITIZENSHIP EXISTS

          5.    Diversity of citizenship exists when a suit is between citizens of different States. 28

 U.S.C. § 1332 (a)(1). Here, there is complete diversity of citizenship between Plaintiff and RaceTrac

 because they are citizens of different States.

          6.    Plaintiff alleges that she “was and is a resident of Miami-Dade County, Florida.”

 [Compl. at ¶ 2.] Plaintiff also states that she has lived at her current address in Miami for the last

 seven years, and before that, she lived in another Miami address. She has not listed any out-of-

 state address of domicile for the last ten years. [Ex. “2”, Plaintiff’s Redacted Answers to

 Defendant’s Interrogatories, Numbers 1 and 3.] “There is a presumption that the state in which a

 person resides at a given time is also that person’s domicile for purposes of diversity jurisdiction.”

 Jones, 141 F. Supp. 2d at 1355. Since there is a lack of any allegation or discovery response that

 the Plaintiff was domiciled or a citizen of anywhere but Florida, the Court may presume, until


                                                   2
Case 1:21-cv-23024-RNS Document 1 Entered on FLSD Docket 08/19/2021 Page 3 of 6




 controverted by fact, that the Plaintiff is domiciled in Florida and is a citizen of Florida. See

 Molinos Valle Del Cibao, C. por A. v. Lama, 633 F.3d 1330, 1342 (11th Cir. 2011). Therefore,

 for diversity determination, Plaintiff’s citizenship is established in Florida.

         7.     For the purposes of establishing diversity jurisdiction, “a corporation shall be

 deemed to be a citizen of any State by which it has been incorporated and of the State where it has

 its principal place of business.” 28 U.S.C. § 1332(c)(1).

         8.     Plaintiff alleges that RaceTrac was a “business registered to operate in the state of

 Florida and maintained a property for the regular transaction of its business in Miami-Dade

 County, Florida.” [Compl. at ¶ 3.] However, for purposes of diversity jurisdiction, the Court must

 look to the state of incorporation and principal place of business. Defendant RaceTrac is a Georgia

 corporation with its principal place of business in Georgia. [Ex. “3”, Florida Department of State

 printout.] Thus, Defendant RaceTrac is a citizen of Georgia.

         9.     Plaintiff is a citizen of Florida and RaceTrac is a citizen of Georgia. Therefore,

 diversity of citizenship is complete since the Plaintiff does not share citizenship with RaceTrac.

                   THE AMOUNT IN CONTROVERSY EXCEEDS $75,000

         10.    The Plaintiff’s claim in this matter exceeds $75,000.00, exclusive of attorney’s fees

 or costs.

         11.    In the Complaint, Plaintiff claims the damages are in excess of $30,000 and

 otherwise does not demand a specific sum. [Compl. at ¶ 1.]

         12.    On June 16, 2021, Plaintiff denied that the amount in controversy exceeds

 $75,000.00. [Ex. “1”, Plaintiff’s Response to RaceTrac’s Request for Admissions.]

         13.    However, on July 20, 2021, Plaintiff abandoned that position and served a Proposal

 for Settlement (“PFS”) on RaceTrac in the amount of $1,000,000.00. [Ex. “4”, Plaintiff’s PFS to

 RaceTrac.] Plaintiff does not make a claim for attorney’s fees as part of the PFS. [Id.]


                                                    3
Case 1:21-cv-23024-RNS Document 1 Entered on FLSD Docket 08/19/2021 Page 4 of 6




         14.     Plaintiff specifically alleges that she suffers from “loss of organ function,” which

 is permanent and ongoing. [Compl. at ¶¶ 9, 11.]

         15.     As of the date of this filing, Plaintiff has approximately $43,886.46 in total medical

 bills. [Ex. “5”, Plaintiff’s pre-suit demand, stating medical bills totaled approximately $32,810.82;

 Ex. “6” Plaintiff’s medical bills, including post-demand bills.] Plaintiff has continuously treated

 since the date of filing the Complaint, with the most recent known date of treatment occurring on

 June 4, 2021.    [Id.] Plaintiff further claims that she will require a lifetime of the medication

 omeprazole as a result, which she states will cost $21,600.00, and has made claims for past and

 future pain and suffering. [Ex. “5”; Compl. at ¶ 11.]

         16.     Although RaceTrac denies any liability in this matter, a reasonable reading of

 Plaintiff’s claims of permanent organ damage, medical bills, future medical care expenses, in

 conjunction with Plaintiff’s PFS for $1,000,000.00 establishes that the amount in controversy

 exceeds $75,000.00, exclusive of attorney’s fees and costs.

                    REMOVAL IS TIMELY AND OTHERWISE PROPER

         17.     Removal in this case is timely because it filed within thirty days of Plaintiff serving

 her PFS for $1,000,000.00.

         18.     The federal removal statute provides for two points in time at which removal may

 be appropriate. First, where grounds for federal jurisdiction exist on the face of the complaint,

 defendants shall remove within 30 days of service. 28 U.S.C. § 1446(b)(1). Second, as applicable

 here:

         if the case stated by the initial pleading is not removable, a notice of removal may be filed
         within 30 days after receipt by the defendant, through service or otherwise, of a copy of an
         amended pleading, motion, order or other paper from which it may first be ascertained that
         the case is one which is or has become removable.




                                                   4
Case 1:21-cv-23024-RNS Document 1 Entered on FLSD Docket 08/19/2021 Page 5 of 6




  Id. § 1446(b)(3). Here, grounds for removal did not exist on the face of the complaint. Plaintiff

 did not allege an amount in controversy that exceeded $75,000, and Plaintiff subsequently denied

 that the amount in controversy exceeded $75,000. However, Plaintiff abandoned the position that

 the amount in controversy did not exceed $75,000.00 when she served her PFS on RaceTrac for

 $1,000,000.00. Courts routinely construe proposals for settlement as being “other paper” that can

 serve as basis for removal. See, e.g., Martin v. Mentor Corp., 142 F. Supp. 2d 1346, 1349 (M.D.

 Fla. 2001) (“Defendant Mentor relied properly on Plaintiffs' Proposal, containing the demand for

 $175,000, as an “other paper” from which it could determine the case was removable because the

 amount in controversy requirement was satisfied.”) Since removal is filed within thirty days of

 Plaintiff’s PFS, the removal is timely.

        19.     Under 28 U.S.C. § 1441(a), venue properly rests in the Miami Division of the

 United States District Court for the Southern District of Florida, as this action is being removed

 from the State Court where it was originally filed in the Eleventh Judicial Circuit, in and for Miami-

 Dade County, Florida.

        20.     There is no other defendant named in this action. Therefore, RaceTrac does not

 need to obtain the consent from any other party prior to removal.

        21.     Written notice of this filing is being promptly given to counsel for Plaintiff and a

 Notice of Filing this Notice of Removal is being promptly filed with the Clerk of Court of the

 Eleventh Judicial Circuit, in and for Miami-Dade County, Florida., as required by 28 U.S.C.

 § 1446(d). A copy of this Notice is attached hereto as Exhibit “7”.

        WHEREFORE, for the reasons stated above, RaceTrac has removed the action presently

 pending against it in the Eleventh Judicial Circuit, in and for Miami-Dade County, Florida, Case




                                                   5
Case 1:21-cv-23024-RNS Document 1 Entered on FLSD Docket 08/19/2021 Page 6 of 6




 No. 21-4697CA-01 to the United States District Court for the Southern District of Florida, Miami

 Division.



                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 19th day of August 2021, I electronically filed the

 foregoing with the Clerk of the Court by using the CM/ECF system to all counsel of record on the

 service list below. I further certify that I mailed the foregoing document and the Notice of

 Electronic Filing by first-class mail to the non-CM/ECF participants as indicated.

                                               /s/ Petra L. Justice
                                               Petra L. Justice, Esquire
                                               FBN: 0056109
                                               Email: service-pjustice@bankerlopez.com
                                               Banker Lopez Gassler P.A.
                                               501 E. Kennedy Blvd., Ste. 1700
                                               Tampa, Florida 33614
                                               Phone: (813) 221-1500
                                               Attorney for the Defendant


                                         SERVICE LIST


 Jessica A. Orenstein, Esq.
 Morgan & Morgan, P.A.
 703 Waterford Way
 Ste. 1050
 Miami, FL 33126
 jorensteine@forthepeople.com
 malsopp@forthepeople.com
 Attorney for Plaintiff




                                                 6
